USCA4 Appeal: 22-6146      Doc: 6         Filed: 08/01/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                 No. 22-6146


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        WARREN SPRUILL, JR., a/k/a Warren Sprull, Jr., a/k/a Little Warren,

                             Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:17-cr-00350-JFA-9)


        Submitted: July 18, 2022                                          Decided: August 1, 2022


        Before GREGORY, Chief Judge, and RUSHING and HEYTENS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Warren Spruill, Jr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6146      Doc: 6        Filed: 08/01/2022     Pg: 2 of 2




        PER CURIAM:

              Warren Spruill, Jr., appeals the district court’s memorandum opinion and order

        denying his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A). We have

        reviewed the record and conclude that the district court did not abuse its discretion in

        considering Spruill’s post-sentencing conduct. See United States v. Kibble, 992 F.3d 326,

        329 (4th Cir. 2021) (stating standard of review). We affirm the district court’s order. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                     AFFIRMED




                                                    2